Citation Nr: 0724294	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  04-35 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for Hepatitis B.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  Hepatitis C is not shown by competent medical evidence to 
have a nexus to service.

2.  Hepatitis B is not shown by competent medical evidence to 
have a nexus to service.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2006).

2.  Hepatitis B was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in August 2003 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA informed the claimant of the need 
to submit all pertinent evidence in his possession.  While VA 
failed to provide notice how an effective date is assigned, 
in light of the decision reached below that error was 
harmless, and questions pertaining to those matters are 
moot.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
While the appellant may not have received full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and the claims 
were readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.   

Background and Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

The Board has reviewed all of the evidence of record, to 
include private medical statements and records, and VA 
medical records.  The service medical records confirm that 
the appellant received a blood transfusion while on active 
duty.  Moreover, of record is an April 2004 statement from 
Dr. H.E.W., who opined that the veteran's most likely source 
for his Hepatitis B and C infection came from a blood 
transfusion.  Significantly, however, Dr. H.E.W did not 
provide any medical evidence to support the statement made, 
and did not indicate if he had reviewed the veteran's claims 
file prior to rendering this opinion.  This latter point is 
significant because Dr. H.E.W. points to the temporal 
relationship between the in-service blood transfusion in 
rejecting other modes of transmission, without addressing the 
appellant's contemporaneous in-service intravenous drug use.  
The willful abuse of drugs cannot, of course, cannot serve as 
a basis for a grant of service connection under the willful 
misconduct provisions of 38 C.F.R. § 3.301(c)(3) (2006).

Weighing heavily against the claim is an October 2003 VA 
examination report from an examiner who reviewed the claims 
file in its entirety.  That examiner noted that in addition  
to the in-service transfusion the appellant had a history of 
multiple sex partners, and intravenous drug use.  Based on 
this review of all of the evidence, the examiner opined that 
the veteran's hepatitis was secondary to his multiple sex 
partners and intravenous drug use.  Likewise a VA examiner in 
June 2004 noted that the veteran received only one blood 
transfusion while in-service in 1968, whereas he had multiple 
opportunities for becoming infected with Hepatitis B and C 
because of illicit intravenous drug use, multiple sexual 
partners, and tattoos.  It was his opinion that the veteran's 
Hepatitis B and C infection was less likely than not to be 
caused by the blood transfusion that he received while 
serving in the military.  

Given the fact that the VA examiners considered all of the 
evidence of record, given the veteran's in-service willful 
misconduct, and given diminished probative value of Dr. 
H.E.W.'s opinion because of his failure to consider all of 
the evidence of record, the preponderance of the evidence is 
found to be against the claims presented.  Hence, entitlement 
to service connection for Hepatitis B and C is denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).




ORDER

Entitlement to service connection for Hepatitis C is denied.

Entitlement to service connection for Hepatitis B is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


